Citation Nr: 1043843	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  09-26 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date prior to February 17, 2006, 
for the award of service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an effective date prior to March 27, 2007, for 
the award of a 100 percent rating for PTSD. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 


INTRODUCTION

The Veteran had active service from May 1968 to April 1970. 

These matters come before the Board of Veterans' Appeals (Board) 
from a June 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In June 2010, the Veteran testified at a videoconference hearing 
at the RO before the undersigned.  A copy of the transcript of 
that hearing is of record.

The issue of whether there was clear and unmistakable 
error (CUE) in the September 2004 rating decision, which 
denied entitlement to service connection for PTSD, has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The issue of entitlement to an effective date prior to March 27, 
2007, for the award of a 100 percent rating for PTSD is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. Service connection for PTSD was granted in a September 2006 RO 
decision.

2.  While he initiated an appeal/claim for an earlier effective 
date for the grant of service connection in October 2006, the 
Veteran withdrew his appeal/claim in November 2006, which 
resulted in the September 2006 becoming final.

2.  In January 2008, the Veteran submitted a claim for an earlier 
effective date for the award of service connection for PTSD.


CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to 
February 17, 2006, for the award of service connection for PTSD 
have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.400 (2010), Rudd v. Nicholson, 20 Vet. App. 296 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

As the resolution of the Veteran's appeal for an earlier 
effective date for the award of service connection for PTSD is 
dependent on the United States Court of Appeals for Veterans 
Claims (Court) interpretation of the law and regulations 
pertaining to claims for VA benefits, no further development 
under the VCAA or previously existing law is warranted.  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. 
App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet. 
App. 165 (2001) (en banc) (holding that the VCAA is not 
applicable where it could not affect a pending matter and could 
have no application as a matter of law); see also VAOPGCPREC 2-
04; 69 Fed. Reg. 25180 (2004).

The Veteran was provided an opportunity to set forth his 
contentions during a videoconference hearing before the 
undersigned in June 2010.  In Bryant v. Shinseki, 23 Vet. App. 
488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) (2010) 
requires that the Veterans Law Judge who chairs a hearing fulfill 
two duties to comply with the above the regulation.  These duties 
consist of (1) the duty to fully explain the issues and (2) the 
duty to suggest the submission of evidence that may have been 
overlooked.  Here, during the hearing, the undersigned discussed 
the Veteran's earlier effective date claim as well as noted the 
parties discussion of CUE claims and the holding of Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  Moreover, the Veteran has 
not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) 
nor has identified any prejudice in the conduct of the hearing.  
By contrast, the hearing focused on the elements necessary to 
substantiate the claim and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the elements 
necessary to substantiate his claim for benefits.  As such, the 
Board finds that, consistent with Bryant, undersigned complied 
with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the 
Board can adjudicate the claim based on the current record.

In addition, the Veteran, during his June 2010 hearing before the 
undersigned, alleged CUE in the September 2004 rating decision 
that denied entitlement to service connection for PTSD.  The 
Board notes that a claimant can attempt to overcome the finality 
of a decision which assigns an effective date in one of two ways, 
by a request for revision of a regional office decision based on 
CUE, or by a claim to reopen based upon new and material 
evidence.  Rudd v. Nicholson, 20 Vet. App. 296 (2006); see also 
38 U.S.C. § 5109A(a); Leonard v. Nicholson, 405 F.3d 1333, 1337 
(Fed. Cir. 2005) ("absent a showing of [CUE, the appellant] 
cannot receive disability payments for a time frame earlier than 
the application date of his claim to reopen, even with new 
evidence supporting an earlier disability date").  


As the Veteran's allegations regarding CUE in the September 2004 
rating decision have not been addressed, the matter has been 
referred to the RO for proper action.  The Board has considered 
the question of whether the Veteran would be prejudiced by 
considering the appeal for an earlier effective date for the 
grant of service connection for PTSD while referring his motion 
for CUE to the RO.   Specifically, the Board questions whether 
the two issues are inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied together 
that a final Board decision cannot be rendered unless both are 
adjudicated).  The Board finds no such relationship.  Rather, the 
outcome of the Veteran's claim for an earlier effective is not 
dependent on the outcome of his CUE claim.  The Veteran's earlier 
effective claim is being denied by operation of law.  The outcome 
of the claim for CUE would at best on the moot the effective date 
claim.    

Finally, as will be discussed below, the Veteran's claim for an 
earlier effective for the award of a 100 percent rating for PTSD 
is being remanding to obtain outstanding records from the Social 
Security Administration (SSA).  The SSA records are not relevant 
to the claim for an earlier effective date for the grant of 
service connection, however, because the Veteran's appeal is 
being denied by operation of law.  See Golz v. Shinseki, 590 F.3d 
1317, 1320 (Fed. Cir. 2010) (there is no duty to get SSA records 
when there is no evidence that they are relevant).   

Entitlement to Earlier Effective Date for Award of Service 
Connection of PTSD

Historically, the Veteran submitted a claim for entitlement to 
service connection for PTSD in May 2004.  The RO denied 
entitlement to service connection for PTSD in a September 2004 
rating decision.  The RO confirmed the denial of the claim in a 
May 2005 rating decision.  The Veteran did not file a notice of 
disagreement with the September 2004 rating decision within the 
one-year time limit.  Therefore, the September 2005 rating 
decision became final. 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2010).  Service connection for PTSD was 
denied again in October 2005.

Thereafter, the Veteran submitted another claim for entitlement 
to service connection for PTSD on February 17, 2006.  In a 
September 2006 rating decision, the RO granted service connection 
for PTSD and assigned a 30 percent evaluation, effective February 
17, 2006.  The RO also assigned a 100 percent temporary total 
rating under the provisions of 38 C.F.R. § 4.29 based on the need 
for hospital treatment, effective July 19, 2006.  Thereafter, a 
30 percent rating was restored from September 1, 2006, pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Veteran was notified of this decision and of his appellate 
rights by letter dated in October 2006.  Evidence of record 
received in October 2006 indicated that the Veteran sought an 
increased evaluation as well as an earlier effective date for his 
PTSD back to August 2004.  However, in a November 2006 VA Form 
119 (Report of Contact), the Veteran stated that he wished to 
withdraw his claim/appeal.  As he did not perfect an appeal to 
the September 2006 rating decision, it became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.1103 (2010).

In a January 2008 statement, the Veteran indicated that he wanted 
an earlier effective date for his service-connected PTSD.  In a 
June 2008 rating decision, the RO denied entitlement to an 
earlier effective date for the evaluation of PTSD.  The Veteran 
filed a notice of disagreement (NOD) in August 2008, indicating 
that he disagreed with the decision made on his claim for 
entitlement to an earlier effective date for the denial 
evaluation of PTSD.  In an April 2009 statement, the Veteran 
clarified that he was disagreeing with the effective date for the 
award of service connection for PTSD.  

During his June 2010 hearing, the Veteran conceded that he could 
not locate any paperwork that showed he had filed a timely NOD 
with the September 2006 rating decision.  Hearing transcript (T.) 
at 3.  He further agreed that his January 2008 statement was the 
first indication of record that he disagreed with the assigned 
effective date for the award of service connection for PTSD.  T. 
at 4.

Under the applicable criteria, the effective date for a grant of 
service connection is the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400 (2010).  If a claim is received within one year 
after separation from service, the effective date for the grant 
of service connection is the day following separation from 
service; otherwise, it is the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2) (2010).

However, under VA law there is no basis for a freestanding 
earlier effective date claim from matters addressed in a final 
rating decision.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In 
Rudd, the Veteran sought earlier effective dates for various 
benefits, by attempting to overcome final unappealed rating 
determinations dated years earlier.  The Court held that a final 
decision of the Secretary was subject to revision only on the 
grounds of CUE, or upon the presentation of new and material 
evidence to reopen.  However, because the proper effective date 
for an award based on a claim to reopen can be no earlier than 
the date on which that claim was received, only a request for 
revision based on CUE could result in the assignment of an 
earlier effective date for the appellant's awards.  The Court 
concluded that there was no proper claim, and dismissed the case.  
Id.

Applying the holding in Rudd to the facts of this case, the Board 
finds that the Veteran did not timely perfect an appeal the 
September 2006 rating decision, and this determination became 
final.  The Veteran filed a freestanding claim for an earlier 
effective date in January 2008.  As the Board is bound by the law 
and its decision is dictated by the relevant statutes and 
regulations, there is no legal basis on which the Board could 
grant the claim for entitlement to earlier effective date for the 
award of service connection for PTSD.  The claim is, therefore, 
dismissed.


ORDER

The claim for entitlement to an effective date prior to February 
17, 2006, for the award of service connection for PTSD is 
dismissed.




REMAND

The Board's review of the claims file reveals that further 
development on the matter of entitlement to an effective date 
prior to March 27, 2007, for the award of a 100 percent rating 
for PTSD is warranted.

In this case, the RO received a claim for entitlement to an 
increased evaluation for PTSD on March 27, 2007.  In a September 
2007 rating decision, the RO awarded the Veteran a 100 percent 
rating for his PTSD, effective March 27, 2007.  

In a January 2008 statement, the Veteran indicated that he wanted 
an earlier effective date for his service-connected PTSD.  In a 
June 2008 rating decision, the RO denied entitlement to an 
earlier effective date for the evaluation of PTSD.  The Veteran 
filed a NOD in August 2008, indicating that he disagreed with the 
decision made on his claim for entitlement to an earlier 
effective date for the denial evaluation of PTSD.  In an April 
2009 statement, the Veteran clarified that he was disagreeing 
with the effective date for the award of the 100 percent rating 
for PTSD.  

An August 2007 decision from the Social Security Administration 
(SSA) indicated the Veteran was awarded entitlement to SSA 
disability benefits.  The document detailed that the Veteran was 
in receipt of disability benefits based at least in part on his 
service-connected PTSD, starting from March 2, 2004.

The Court has held that where there is notice the Veteran is 
receiving SSA disability benefits VA has a duty to acquire a copy 
of the decision granting such benefits and the supporting medical 
documents when there exists a reasonable possibility that the 
records could help the Veteran substantiate the claim for 
benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-3 (1992); 
see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  
Although VA is not obligated to follow a determination made by 
SSA, these records may be relevant to the matter on appeal.



Accordingly, the case is REMANDED for the following actions:

1.  Appropriate efforts should be taken to 
obtain a complete copy of the Veteran's SSA 
disability determination with all associated 
medical records.

2.  After completion of the above and any 
additional development deemed necessary, the 
issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations--specifically to include 
consideration of all of the evidence of 
record since the July 2009 statement of the 
case (SOC).  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate SSOC and be afforded the 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


